Citation Nr: 1028351	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a bilateral 
knee disability, and if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from July 2008 and January 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

The issue of entitlement to service connection for a bilateral 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be related 
to his active service and was first manifested years after 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during active 
service, and a sensorineural hearing may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  In this case, notice fulfilling 
the requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in June 2003, prior to the date of the issuance of the 
appealed rating decision.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2008, prior to 
the date of the issuance of the appealed rating decision.

The Board further notes that, in the October 2008 letter, the 
Veteran was notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
	
The Board notes that despite the RO's attempts to obtain the 
Veteran's service treatment records, those records are 
unavailable for review.  When service treatment records are lost 
or missing, VA has a heightened obligation to satisfy the duty to 
assist.  In this case, the Veteran's records appear to have been 
furnished to the RO in St. Paul, Minnesota, in 1980.  An October 
2008 letter informed the Veteran that his service treatment 
records were missing and requested that he submit any service 
treatment records in his possession.  In December 2008, the RO 
issued a Formal Finding of Unavailability of Service Treatment 
Records.  

Under such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA has a heightened 
duty "to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

VA has fulfilled its duty to assist in obtaining the identified 
and available evidence needed to substantiate the claim 
adjudicated in this decision.  The RO has either obtained, or 
made sufficient efforts to obtain, records corresponding to all 
treatment for the claimed disorder described by the Veteran.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Analysis

The Veteran contends that he has bilateral hearing loss related 
to his duties as a diesel mechanic during active service.  
Specifically, he was exposed to engine noise for 12 to 16 hours a 
day in small confined areas of amphibious vehicles.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  Moreover, 
from a clinical standpoint, the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

Again, the Veteran has alleged in-service noise exposure 
associated with working as a diesel mechanic.  He testified 
during his hearing that he did not use hearing protection.  He 
further stated that the first time he complained of hearing loss 
to a doctor was about five or six years ago.  The Veteran also 
indicated that wore mandatory double hearing protection during 
his time working in civilian life at a paper mill.  

As noted above, the Veteran's service treatment records are 
unavailable for review.  

Private treatment records dated December 1965 to September 1971 
note treatment for upper respiratory infections as well as otitis 
media in February 1971.

Audiological test results from the Veteran's employer dated 1968 
to 1998, noted normal hearing for VA purposes for years following 
separation from service.  Moreover, the earliest tests of record, 
in 1968, 1971, 1973 and 1977 all showed clinically normal hearing 
loss per Hensley in all relevant ranges.  The first slight 
showing of clinical hearing loss was in 1978, in the left ear 
only, at 4000 Hz.  
The first documented hearing loss for VA purposes was not shown 
until later still, in 1989 for the left ear and 1994 for the 
right ear.  

An October 2005 VA treatment record reflected the Veteran's 
statements that his hearing was good and that he denied tinnitus.  
A July 2008 VA treatment record noted complaints that loud noises 
cause pain in both his ears.  He stated that he did not have a 
problem with tinnitus or bilateral hearing loss.  Examination of 
the ears showed no specific abnormalities.  

The Veteran submitted a statement from his private audiologist 
dated in October 2008 indicating that since his tour of duty in 
Vietnam, the Veteran was hypersensitive to loud sounds, had 
constant tinnitus, and had trouble understanding speech.  The 
audiologist stated that test results from September 2008 showed 
normal hearing dropping to a moderate and severe high frequency 
sensorineural hearing loss in the right and left ears, 
respectively.  The audiologist stated that it was very possible 
that the noise exposure during military duty had caused at least 
a portion of this loss.

In January 2009 the Veteran was afforded a VA audiologic 
examination.  The Veteran reported daily military noise exposure 
due to spending multi-hour shifts on noisy amphibious vehicles 
with no ear protection.  He also reported working in the paper 
manufacturing industry post-service where he wore ear protection.  
The Veteran denied tinnitus.  Audiologic testing revealed 
puretone thresholds in the left ear of 10, 15, 15, 20, and 45 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right 
ear, and thresholds of 10, 10, 15, 40 and 85 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, in the left ear.  
Speech discrimination scores were 94 percent in the right ear and 
90 percent in the left ear.  The examiner provided a diagnosis of 
moderate hearing loss beginning at 4000 Hertz in the right ear, 
and mild hearing loss beginning at 300 Hertz and severe loss 
beginning at 400 Hertz in the left ear.  The examiner noted that 
given that he had no discharge audiogram to review, it was at 
least as likely as not that the Veteran's current hearing loss 
resulted from military noise exposure.  
 
A July 2009 letter from a private audiologist indicated that the 
Veteran had severe high frequency hearing loss in his left ear 
and moderate hearing loss in his right ear.  The audiologist also 
stated that the Veteran had hyperacusis, characterized by great 
discomfort with everyday loud sounds.  The audiologist opined 
that these conditions were more likely than not due to the 
excessive noise exposure during the military and while employed 
at a paper mill.  The audiologist also noted that a mild 
frequency hearing loss in the right ear and a moderate hearing 
loss in the left ear were noted during the paper mill's annual 
hearing tests back in 1968 that would indicate that some loss was 
already present when the Veteran began working in the paper mill.  

In an October 2009 addendum to the January 2009 VA examination, 
the VA examiner indicated that he had previously opined that the 
Veteran's hearing impairment was as likely as not related to 
noise exposure from military service.  However, the examiner 
stated that at the time of previous opinion no audiograms had 
been made available for him to reviews.  After recently being 
provided with additional audiometric test information spanning 
more than thirty years after the Veteran's discharge, the 
examiner noted that the Veteran's hearing sensitivity had 
remained within the normal limits by VA standards until at least 
1986 in the left ear and 1995 in the right ear.  Thus, given the 
new information, the examiner concluded that the Veteran's 
hearing impairment was less likely than not caused by or 
aggravated by military noise exposure.  

The Veteran's wife submitted a statement in which she indicated 
that since the Veteran returned from Vietnam, his ears had been 
damaged.  However, she stated that she never realized how bad the 
damage was until now, as the Veteran had never gone to have his 
ears checked.  She further stated that prior to his military 
service, the Veteran did not have reactions to loud noises but 
since returning from Vietnam, he could not stand loud noises.

While the Veteran meets the requirements for disability due to 
impaired hearing under 38 C.F.R. § 3.385 and thus, clearly has 
current, bilateral hearing loss disability, the weight of the 
medical evidence is against a finding that his hearing loss 
occurred as a result of his active military service.  Review of 
the claims file, which included numerous audiograms performed by 
the Veteran's employer at the paper mill, showed that the Veteran 
had hearing within the normal limits for VA purposes for decades 
after his discharge from active service.  In fact, the first 
documented hearing loss in the left ear was 1989, and in the 
right ear was 1994, nearly 22 years, and 27 years after 
discharge, respectively.  

Further the Board notes that the Veteran submitted an opinion 
from his private audiologist concluding that it was more likely 
than not that some of the Veteran's hearing loss was due to his 
reported noise exposure during his military service,  because he 
showed some high frequency hearing loss in 1968.  However, while 
the conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. 
App. 66 (1991), the Board is free to assess medical evidence and 
is not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Thus, although on initial 
review the statements of the private audiologist appears to 
support the Veteran's claim, a close reading shows that they do 
not.  The opinion is both equivocal and speculative and, at most, 
does little more than propose that it is possible the Veteran's 
currently diagnosed bilateral hearing loss is related to his 
military noise exposure.

On the contrary, after reviewing the claims file, including 
audiometric test results from the Veteran's employer dated 1968 
to 1998, the VA examiner opined that the audiometric test showed 
that the Veteran's hearing sensitivity remained within the normal 
limits by VA standards until at least 1995 in the right ear and 
until 1986 in the left ear.  Thus, given the VA standards, the 
examiner opined that the Veteran's hearing impairment was less 
likely as not caused or aggravated by his military service.  As 
this opinion was based on a review of the record and was 
accompanied by a clear rationale, the Board finds it highly 
probative.  By contrast, the private opinion was speculative in 
nature, diminishing its probative value.  In fact, the 
speculative nature of the private audiology opinion of record is 
not legally sufficient to establish service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Thus, while the audiologist notes some mild high frequency 
hearing loss shown in audiograms in 1968, the contemporaneous 
evidence tends to show that the Veteran had hearing within normal 
VA limits for over two decades after his discharge from active 
service.  Moreover, as explained above, the audiometric data also 
showed normal hearing clinically for several years after service, 
within the relevant puretone thresholds.  In this regard, 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran has reported that he began to 
have trouble with hearing after he returned from Vietnam.  He is 
competent to report observable symptoms such as hearing loss.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Such competent statements can establish continuity of 
symptomatology.  Here, however, the report of continuous hearing 
loss since active service is not deemed credible.  Indeed, the 
Veteran he testified that he did not seek medical treatment for 
hearing loss until about five or six years ago.  Moreover, in an 
October 2005 VA clinical record the Veteran expressly noted that 
his hearing was good.  Additionally, a claim for hearing loss was 
not raised until 2008.  If he had been experiencing continuous 
hearing problems it is reasonable to expect that a claim would 
have been raised much sooner.  For these reasons, then, 
continuity of symptoms has not been established by the clinical 
evidence of record or by the lay statements in the claims file.  
Again, the weight of the competent medical opinions is against 
the claim.

Thus, the Board must find that the preponderance of the evidence 
is against entitlement to service connection for bilateral 
hearing loss.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the claims that 
would give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

At his Board hearing, the Veteran alleged that he had a bilateral 
knee disability due to his active service.  Specifically, he 
contended that as a mechanic he was required to be on his knees 
on top of steel grade.  This put a lot of pressure on his knees, 
as did repetitive crouching and bending.  

Post-service treatment records indicated treatment for bilateral 
knee disabilities, with the first documented post-service 
complaint noted in a September 1971 private treatment record 
showing complaints of knee pain for the past week.  Private 
treatment records dated 1971 to 1990, from Itasca Memorial 
hospital showed continued complaints of and treatment for 
bilateral knee pain, including the removal of Bakers/popliteal 
cysts in 1978 from the right knee and in 1979 from the left knee.  

Subsequent private treatment records also showed right knee 
arthroscopic surgeries in March 1983 and February 1989, and the 
removal of recurrent Bakers cysts in 1991.  A January 1989 x-ray 
of the knees showed mechanical catching of the right knee with 
bilateral knee pain probably secondary to early degenerative 
changes.  Finally the Veteran underwent a total right knee 
replacement in February 2008.

An October 2008 letter from D.L.B., M.D., indicated that the 
Veteran had undergone multiple surgeries on both knees, with the 
most recent being a total replacement of the right knee due to 
significant osteoarthritis.  The physician noted the Veteran's 
reports of working around heavy machinery during his military 
service, shortly after which he began developing his knee 
problems.  The physician stated that based on the Veteran's 
description of his work in the military, it certainly seemed 
plausible that it may have contributed to his longstanding knee 
dysfunction, surgeries and ultimately his knee replacement.  

After considering the above evidence, the Board finds that the 
record is insufficient for appellate review.  Specifically, it is 
determined that an examination is required here, as will be 
discussed below.  




In this case, the record shows current disability, includes 
testimony as to the Veteran's in-service activities and documents 
knee complaints and treatment soon following separation.  The 
October 2008 private letter, while insufficient as a basis to 
grant service connection at present, does tend to suggest that 
the current knee problems may be related to service and therefore 
an examination is required.
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
etiology of the current bilateral knee 
disability.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  After performing 
the examination, the examiner should opine 
as to the following:  

Whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current knee disability had its onset 
during or are otherwise related to active 
service, including the Veteran's complaints 
of knee pain during active service. 

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.  Thereafter, review the Veteran's 
claim.  If the determination is adverse to 
the Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  The case 
should then be returned to the Board as 
indicated.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


